Title: From Thomas Jefferson to Craven Peyton, 1 November 1801
From: Jefferson, Thomas
To: Peyton, Craven


Dear Sir
Washington Nov. 1. 1801.
In my letter of Oct. 8 covering a Columbia bank note for 1240 D. 27 c I recommended to you to dispose of it without delay. I had more reasons for this than would have been proper then to mention. that bank is now in a crisis which may end mortally. if that note is still in your hands or any where else so as not to have cleared us of all responsibility for it, if it be sent to me by return of the 1st. or 2d post after you recieve this, I shall be able to secure it. otherwise it will not be in my power. if you are entirely clear of it, let it go unless it be in Colo. C. L. Lewis’s hands on whose account I would meet the inconvenience it would cost me to get it saved. I shall be glad to hear from you on this subject by return of post, as I have considerable anxiety about it. health happiness & my best wishes
Th: Jefferson
